Citation Nr: 1508447	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from July 8, 2010, and as 30 percent disabling since April 10, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and awarded a 10 percent disability rating effective July 8, 2010.  A June 2013 rating decision increased the disability rating to 30 percent effective April 10, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the court held that entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  In his September 2013 hearing, the Veteran testified that he did not think he could have worked in 2010 because of his PTSD.  Therefore, the Board finds that the issue of unemployability due to the Veteran's service-connected PTSD is reasonably raised by the Veteran, and this issue is properly before the Board on appeal.  The Board further notes that the Veteran is not service connected for any disabilities other than PTSD at this time.
The Board also notes that there is some discrepancy with respect to who represents the Veteran.  The Veteran's claims file contains an August 2011 Appointment of Individual as Claimant's Representative (VA Form 21-22a) in favor of Karl Kazmierczak.  However, on a September 2013 VA Form 21-22a, Risa Rohrberger added her name as a second individual representative and signed the form as the Veteran's representative.  VA regulations stipulate that only one organization, representative, attorney, or agent may represent a claimant at any one time on the same issues on appeal.  38 C.F.R. § 14.631(e)(1) (2014).  In a January 2015 letter, the Board requested that the Veteran clarify his representation.  There has been no response to this letter; therefore, as stated in the Board's letter, the Board will continue to treat Karl Kazmierczak as the Veteran's individual representative, as stated on the title page of this decision, and will return to the adjudication process. 

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The hearing transcript is contained in the Virtual VA file.  The Virtual VA file also contains VA treatment records from the Tuscaloosa VA Medical Center (Alabama) from March 2012 to April 2013 and from the Loma Linda Health Care System/Jerry L. Pettis Memorial VA Medical Center (California) from April 2000 to January 2009.  These records have been considered by the Board in adjudicating this matter.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of disability pension with special monthly allowance for aid and attendance has been raised by the record in a May 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  INCREASED RATING FOR PTSD

The Veteran was first diagnosed with PTSD on July 8, 2010 pursuant to a consultation with a VA psychologist.  As such, the RO granted service connection for PTSD, rated as 10 percent disabling, effective as July 8, 2010.  The Veteran was then afforded a VA examination in September 2010.  Since that examination, the Veteran has received individual therapy with a VA psychiatrist, and completed a 10 session PTSD Wellness Skills Group, and a 12 session Cognitive Processing Therapy (CPT) group program that included a screening interview and orientation sessions.  The Veteran was afforded a second VA examination in April 2013.  In addition, the record reflects that the Veteran saw his VA psychiatrist in April 2013 and July 2013.

At his September 2013 hearing, the Veteran testified that he loses his train of thought really easily and that this seems to be getting worse.  The Veteran also testified that sometimes he seems to be better for a minute depending on the medication, but "then it always seems to come back."  He testified that he was "getting back to worse" at his last visit with his psychiatrist.  The Veteran testified further that he was thinking of checking himself into a hospital because he was in a bad place, not comfortable, and "like it's kind of worse."  

In a September 2013 written statement, the Veteran's wife stated that the Veteran's short term memory has gotten so bad that he can forget what he is going to do from one room to the next, and he easily loses his train of thought from one sentence to another.  

The Board finds that a new evaluation of the Veteran is warranted.  The Board notes that the evidence that the Veteran is having increased memory impairment and is considering inpatient treatment for his PTSD suggest that the Veteran's PTSD symptoms may have increased in severity since the April 2013 examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Therefore, this case is remanded for a new VA examination to obtain the current status of the Veteran's PTSD.
 
II.  TDIU

As noted above, a claim for a TDIU due to the Veteran's PTSD is raised by the Veteran's testimony at his September 2013 Board hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that, even if he did not have all of the physical problems going on, he did not think he could have worked in 2010 because he could not be around people and was only getting two or three hours of sleep a night.  

The Board finds this claim must be remanded for an opinion on the impact of the Veteran's PTSD on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected PTSD, given his current skill set and educational background.  The Board notes that the Veteran is not service connected for any disabilities other than PTSD at this time.  

The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete VA Form 21-8940.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for PTSD since April 2013.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
  
2.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating and an assessment of the Veteran's ability to obtain and regain employment in light of his PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should provide an opinion concerning the current status of the Veteran's PTSD in accordance with the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner also should provide an opinion on the impact of the Veteran's PTSD on his employability since 2010.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected PTSD, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.  

4.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




